In a suit to enforce street paving liens, plaintiff made the following motion: *Page 725 
"Comes now the plaintiff in the above stated and entitled cause, City of Monticello, a municipal corporation, by its undersigned attorneys, and moves the court for a decree on bill and answer on the ground that the answer is insufficient as a defense."
The court made the following order on the motion.
"This cause came day to be heard on the motion of the plaintiff for a decree on bill and answer, and the same having been argued by counsel for the plaintiff and defendants, and the court being advised in the premises, it is
"ORDERED AND DECREED that the said motion be, and the same is hereby, granted.
"IT IS FURTHER ORDERED AND DECREED that J.H. Patterson, Jr., Esquire, a practicing attorney of the second judicial circuit of Florida, be, and he is hereby, appointed as a special master in this cause, with directions to take testimony and evidence on the question of the amount of a reasonable solicitor's fee for the services of the solicitor for the plaintiff in this cause. The said special master shall give not less than five (5) days' written notice to the solicitors of record for the plaintiff and the defendants of the same and place be shall take such evidence, and after the same has been taken, be shall have such evidence transcribed and submit the same to this Court.
"IT IS FURTHER ORDERED AND DECREED that the entering of the final decree, pursuant to the granting of said motion for decree on bill and answer, be deferred until after the said report of the special master has been filed."
A petition was filed by defendants below praying for an interlocutory certiorari, under Supreme Court Rule 34, to review the merits of the foreclosure proceedings.
Plaintiff filed a confession of error in the order relating to attorney fees. *Page 726 
A final decree has not been entered on the merits of the cause. The order granting motion for hearing on bill and answer is not shown to be erroneous. Therefore the petition for interlocutory certiorari is denied.
It is so ordered.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section 4087, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                          ON REHEARING